Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 08/15/2022. 
Claims 1 and 3-21 are currently pending.
The rejections on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending application U.S. Patent No. 10,435,539 as set forth in the previous Final Office action are maintained and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
The rejection under 35 U.S.C. 102(a)(1,2) over Mapkar et al. (US 2016/0090469) is withdrawn in view of the above amendment.  However, the rejection utilizes the Mapkar et al. reference under a new ground(s) of rejection under 35 U.S.C. 103 which renders obvious the instant claims.  See the 103 rejection over Mapkar et al., below.
The rejection under 35 U.S.C. 103 over Ishiwata et al. (WO 2017/065009 A1, utilizing US 2018/0223054 as an English language equivalent) in view of Mapkar et al. (US 2016/0090469) as set forth in the previous Final Office action is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised 103 rejection over Ishiwata et al. in view of Mapkar et al., below.
Claim Interpretation
	For purposes of claim interpretation, in view of the present claim amendments it is noted the limitation “the thermally conductive filler and the impact strength filler are different” in claim 1 is redundant since the claim recites the thermally conductive filler comprises graphite, the impact strength filler comprises carbon nanotubes and/or spherical nano-particles, and the tensile strength filler comprises carbon fiber which implicitly set forth each filler is different. 
Double Patenting
Claims 1, 3-7, 9, 10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-21, and 22 of U.S. Patent No. 10,435,539.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a composition with the same components as that claimed that reads on the thermally conductive polymer comprising a polymer matrix, thermally conductive filler, impact strength filler, and tensile strength filler.  The patented claims recite a solid polymer composite material comprising 60-99 wt.% of a cured polymer matrix, a spherical nano-additive comprising nanodiamonds, a non-spherical nano-additive comprising carbon nanotubes and graphite, and 5-35 wt.% of a micro-additive comprising carbon fibers (claims 1, 4-6, 8, 9, 13, 15-18, 21, and 22), where the graphite reads on the claimed thermally conductive filler, the carbon nanotubes and/or spherical nano-additive comprising nanodiamonds read on the claimed impact strength filler (which also meets the claimed limitation that the thermally conductive filler and impact strength filler are different), and the carbon fiber reads on the claimed tensile strength filler having high thermal conductivity and overlaps the claimed concentration of about 2.5 to about 15 wt.%.  The patented claims recite the cured polymer matrix comprises polyamides, polyolefins, and polyketones (claims 2, 3, 10, 11, 19, 20), which reads on the claimed polyamide 6, polyamide 66, polyketones and polyolefin.  The recited amount of the nano-additives and micro-additives in the patented claims reads on and/or overlaps the instantly claimed concentrations of impact strength and tensile strength fillers and reads on, overlaps, touches, and/or is merely close to the instantly claimed concentration of thermally conductive filler.  The copending claims recite the carbon fiber as short fiber micro-additive, which read on the claimed carbon fiber comprising chopped carbon fiber.  Although the copending claims fail to recite the thermal conductivity, tensile strength, and volume resistivity of the composition as instantly claimed, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed properties from the patented solid polymer composite material because the two sets of claims recite substantially the same compositions with substantially the same components, and the claimed properties would flow naturally from the recited composite material of the patented claims.  The two sets of claims are obvious variants of one another. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-21, and 22 of U.S. Patent No. 10,435,539 as applied to claims 1, 3-7, 9, 10, and 12-20 above, and further in view of US 2016/0090469, the earlier-published specification of the issued patent. 
The patented claims recite the solid polymer composite material comprises about 0.2-6 wt.% of a spherical nano-additive comprising nanodiamonds (claims 1, 9, and 16), which reads on and overlaps the claimed about 0.1-2 wt.% filler to provide interlayer shear comprising spherical nano-particles.  The patented claims recite the solid polymer composite comprise about 0.5-6 wt.% of at least one non-spherical nano-additive comprising carbon nanotubes and graphite (clams 1, 4, 16, and 21), which reads on and overlaps the claimed about 0.1-10 wt.% filler to promote formation of a 3-D network comprising synthesized graphite and/or spherical nano-particles.  
Although the patented claims fail to recite the solid polymer composite material comprises about 0.1-3 wt.% of polyhedral oligomeric silsesquioxane, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide polyhedral oligomeric silsesquioxane from the corresponding teachings of the earlier-published PGPub of the issued patent since it directly teaches the addition of polyhedral oligomeric silsesquioxane as a preferred additive in the disclosed compositions, indicating 1 wt.% as an exemplary amount (para. 0038, Tables II and III).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 has been amended to recite the limitation “the tensile strength filler comprises carbon fiber having high thermal conductivity and a concentration from about 2.5 wt.% to about 15 wt.%;” where the term “high” in “high thermal conductivity” is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at para. [0015] briefly mentions high, intermediate, and low thermal conductivities in broad exemplary/preferred language that does not adequately define a clear meaning or standard for ascertaining the metes and bounds of the term (“… high thermal conductivity (for example, having a thermal conductivity of up to about 900 W/m*K or greater than about 10 W/m*K), an intermediate thermal conductivity (for example, having a thermal conductivity of from about 5 W/m*K to about 10 W/m*K) …”).  Further adding to this issue, para. [0015] of the specification is drawn to the thermal conductivity of the thermally conductive filler, not the impact strength filler that comprises the instant carbon fiber of “high thermal conductivity”.  Claims 3-21 are also indefinite for their dependency on claim 1.  
The terminology and functional language between the thermally conductive filler comprising (i.e., open-ended and including but not limited to) graphite and the tensile strength filler comprising (i.e., also open-ended and including but not limited to) carbon fiber having thermal conductivity could also be interpreted by some persons of ordinary skill in the art as raising a double inclusion issue that the carbon fiber tensile strength filler, since it comprises a high thermal conductivity, also meet the thermally conductive filler in addition to the graphite from the open-ended/comprising language of the phrase “the thermally conductive filler comprises graphite”.  This becomes problematic in the dependent claims, e.g., claims 3 and 21, where it could be interpreted the concentration of the at least one thermally conductive filler means the concentration of the combined amount of graphite and carbon fiber, not just merely the concentration of the graphite alone.  
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mapkar et al. (US 2016/0090469).
	As to claim 1, Mapkar et al. teach a thermally conductive polymer composition comprising a polymer matrix, carbon fiber, and at least one of carbon nanotubes, nanodiamond filler, and polyhedral oligomeric silsesquioxane “POSS” (see the Examples at Tables III and IV).  The disclosed carbon fiber reads on the claimed tensile strength fiber; the disclosed carbon nanotubes and/or the nanodiamond filler (which is described in the reference as a spherical nano-additive, para. 0018, 0019, 0033, 0038, 0039, 0046, and 0047, i.e., spherical nano-particle) read(s) on the claimed impact strength filler.  The carbon fiber improves thermal conductivity of the composition as compared to the polymer matrix alone (Fig. 12 showing addition of carbon fiber to Nylon 12 has higher thermal conductivity to Nylon 12 alone), which reads on the claimed limitation the carbon fiber has high thermal conductivity; see also Tables III and IV. 
	Although the Examples of Mapkar et al. fail to teach the composition further comprises graphite as a thermally conductive filler and the carbon fiber is present in a concentration of about 2.5 to 15 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitations are obvious and encompassed by the teachings of Mapkar et al. because the reference further teach the inclusion of graphite as the reference’s “at least one non-spherical nano additive” (para. 0004 and 0032) and the carbon fiber as the reference’s “micro-additive” is present in an amount of from about 5-35 wt.% of the composition which overlaps the claimed range (para. 0004 and 0034).  In other words, the inclusion of graphite, which meets the claimed thermally conductive filler, is an express teaching of the reference and the amount of carbon fiber overlaps the claimed range of tensile strength filler.  
This interpretation and rationale of the reference reads on the thermally conductive filler (the reference’s graphite as at least one non-spherical nano-additive) being different from the impact strength filler (the reference’s carbon nanotubes as at least one non-spherical nano additive and/or nanodiamonds as at least one spherical nano additive).  
As to claim 3, Mapkar et al. teach the concentration of the thermally conductive filler is overlapping, touching, and/or merely close to the range of about 10 wt.% to about 40 wt.% (the graphite as the reference’s at least one non-spherical nano-additive is present in an amount of about 0.5 wt.% to about 6 wt.% of the composition, para. 0004 and 0032).  The fact that the reference and claims recite the term “about” to describe the numerical values of the end points imply there is some extent of overlap and/or similarity in amount from the disclosed “about 6” upper boundary percentage and claimed “about 10” lower boundary percentage; the disclosed and claimed boundaries read on each other: 6 wt.% graphite meets the disclosed “about 6%” and reads on the claimed “about 10 wt.%”, 7 wt.% graphite meets the disclosed “about 6%” and reads on the claimed “about 10 wt.%”, 8 wt.% graphite meets the disclosed “about 6%” and reads on the claimed “about 10 wt.%”, 9 wt.% graphite meets the disclosed “about 6%” and reads on the claimed “about 10 wt.%”, and 10 wt.% graphite meets the disclosed “about 6%” and reads on the claimed “about 10 wt.%”.
As to claim 4, Mapkar et al. teach the concentration of the impact strength filler is within the range of about 2-30 wt.% (Example 3 contains 2 wt.% of spherical carbon nanodiamonds and/or 3 wt.% of carbon nanotubes, which sets forth the claimed amount of at least one impact strength filler is encompassed by the teachings of the reference; see also para. 0004).
As to claim 5, Mapkar et al. teach the concentration of the tensile strength filler is overlapping, touching, and/or merely close to the range of about 2.5 wt.% to about 5 wt.% (the carbon fiber as the reference’s “micro-additive” is present in an amount of from about 5 wt.% to about 35 wt.% of the composition, para. 0004 and 0034).  The fact that the reference and claims recite the term “about” to describe the numerical values of the end points imply there is some extent of overlap from the disclosed “about 5” lower boundary percentage and claimed “about 5” upper boundary percentage. 
As to claims 6 and 7, Mapkar et al. teach polyketones (polyetheretherketone, polyetherketone, and polyetherketoneketone) as an exemplary, preferred polymer matrix (para. 0031).  Alternatively regarding claim 6, Mapkar et al. also teach polyolefins (ethylenetetrafluoro ethylene, para. 0031, which is a copolymer of an olefin with a fluoroolefin).  Para. 0031 also indicates polyamides/Nylon, which would be understood by the skilled artisan to contain polyamide 6 and polyamide 66 within its scope. 
As to claim 9, Mapkar et al. teach the composition further comprises an electrically conductive filler comprising carbon fibers, carbon nanotubes, and mixtures thereof (the presence of carbon fibers and/or carbon nanotubes discussed above read on the claimed electrically conductive filler by double inclusion).
As to claims 10-11, Mapkar et al. teach providing polyhedral oligomeric silsesquioxane “POSS” as a flow or dispersion additive (para. 0038), tubular additives including carbon nanotubes to increase mechanical properties including stiffness, strength, electrical conductivity, and thermal conductivity (para. 0037), and spherical nano-additives including nanodiamonds, silica nanoparticles, and aluminum oxide nanoparticles to optimize the characteristics of the composite (para. 0033 and 0038).  Mapkar et al. teach exemplary amounts of the materials: 1 wt.% POSS, 3 wt.% carbon nanotubes, and 2 wt.% nanodiamonds (Example 3 in Table III), which fall within the claimed ranges.  
As to claim 12, Mapkar et al. teach the spherical nano-particles/impact strength filler comprise nano-diamonds, as described above.  Note, Mapkar et al. also teach alternative spherical nano-additives include silica nanoparticles and aluminum oxide nanoparticles to optimize the characteristics of the composite (para. 0033 and 0038).  
As to claim 13, Mapkar et al. teach the inclusion of graphite which meets the claimed thermally conductive filler comprising graphite, as described above.  The remaining recitation the graphite is synthesized graphite is a product-by-process limitation that describes how the graphite is made.  Product-by-process limitations are not limited except to the extent they suggest structure of the product.  Here, Mapkar et al.’s graphite meets the claimed limitations and the fact the graphite is “synthesized” is extended little patentable weight. 
As to claim 14, Mapkar et al. teach the impact strength filler comprises spherical nano-particles, as described above. 
As to claim 15, Mapkar et al. describe the carbon fibers as a “short fiber” (para. 0005, 0015, 0036, 0050, and 0053 and claims 9, 13, and 14), which meets the claimed carbon fiber comprising “chopped” carbon fiber.  
As to claim 16, Mapkar et al. teach the thermal conductivity of the composition, especially those containing all three of the reference’s at least one spherical nano-additive, at least one non-spherical nano-additive, and micro-additive, is at least about 0.5 W/m-K (see Table IV).
As to claim 17, Mapkar et al. fail to explicitly teach working examples comprising impact strength of the composition is at least 7 kJ/m2, but the claimed impact strength is nevertheless obvious over the teachings of the reference.  Mapkar et al. teach several working examples that obtain ASTM impact energies of 64.1, 117.0, 73.3, 46.5, 54.4, 79.9 and 58.2 J/m, respectively (Table IV).  The difference between impact energy and impact strength is impact energy is expressed in J/m and impact strength is expressed in J/m2.  Converting from J/m to J/m2 merely requires dividing the impact energy by the thickness of the tested specimen.  Although Mapkar et al. fail to teach the specimen thickness, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed impact strength would flow naturally from the teachings of Mapkar et al. because the reference’s examples contain high values of impact energy which correspond to impact strength differing in merely the sample’s thickness.  The respective minimum thickness required for the reference’s Examples to achieve the claimed impact strength value were calculated by dividing each impact energy value in the reference Table by 7 kJ/m2, i.e., 7000 J/m2, and are 9.2, 16.7, 10.5, 6.6, 7.8, 11.4, and 8.3 mm, respectively, and are reasonable thickness values for the compositions of Mapkar et al., especially given Mapkar et al.’s composites are suitable in aerospace applications. 
As to claim 18, Mapkar et al. teach the tensile strength of the composition is at least about 40 MPa (see Table IV). 
As to claim 19, the examples in Tables III/IV of Mapkar et al. correspond to compositions comprising carbon nanotubes and/or carbon fiber, where the carbon fibers and carbon nanotube also function as electrically conductive fillers.  The Example in the reference is construed as inherently containing the recited volume resistivity of the composition is no more than about 10 ohm-cm since the exemplary compositions comprise substantial amounts of electrically conductive filler dispersed in a thermoplastic resin.  In any event, the claimed volume resistivity of the composition being no more than about 10 ohm-cm is also obvious over the teachings of the reference.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed volume resistivity would flow naturally from the teachings of Mapkar et al. because the reference teaches the inclusion of several fillers that function as electrically conductive fillers and impact electrical conductivity to the final composition as well as the selection of various species therein, e.g., carbon nanotubes, graphene, carbon nanofibers, graphite, carbon fibers, carbon black, etc. (para. 0032-0042).  
As to claim 20, Mapkar et al. teach the total filler weight is less than about 50 wt.% (the polymer matrix comprises 60-99 wt.% of the material, para. 0004, meaning the filler is generally less than 40 wt.%; see also Table III).

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata et al. (WO 2017/065009 A1, utilizing US 2018/0223054 as an English language equivalent) in view of Mapkar et al. (US 2016/0090469). 
As to claims 1 and 5, Ishiwata et al. teach a thermally conductive polymer composition comprising a polymer matrix, at least one thermally conductive filler comprising graphite and at least one tensile strength fiber comprising carbon fiber.  See the Examples at Tables 1 and 2 comprising a thermoplastic resin, carbon fiber(s), and graphite of compositions comprising thermal conductivity, impact strength, and tensile strength.  The carbon fiber(s) in the Examples read on the claimed tensile strength filler; the graphite reads on the claimed thermally conductive filler.  The composition of Ishiwata et al. is suitable for forming thermally conductive molded bodies having excellent mechanical characteristics, e.g., impact strength and tensile strength.  The Examples of Ishiwata et al. contain two carbon fibers, a pitch-based carbon fiber (B) and a PAN-based carbon fiber (D).  The pitch-based carbon fiber (B) is a required component in the reference and imparts thermal conductivity to the composition (para. 0030-0032), and reads on the claimed tensile strength filler comprising carbon fiber having high thermal conductivity.  The PAN-based carbon fiber (D) is optional (para. 0043) and thus need not be present as an express teaching of the reference.  
Ishiwata et al. fail to explicitly teach the claimed amount of tensile strength filler comprising carbon fiber having high thermal conductivity of about 2.5-15 wt.% or about 2.5-5 wt.%.  The Examples generally teach the amount of the pitch-based carbon fiber (B) is present in an amount of 35-45 wt.%.  
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Ishiwata et al. because the reference teach the exemplary amount of the pitch-based carbon fiber (B) in the reference is merely a preferred range (see para. 0037 stating, “The content rate of the pitch-based carbon fiber (B) in the thermoplastic resin composition is preferably 30% by mass or more and 60% by mass or less,”) and does not constitute a teaching away from the broader disclosure of the reference, which teaches providing the pitch-based carbon fiber (B) in the composition in order to impart thermal conductivity into the composition while having a high modulus of elasticity and low coefficient of thermal expansion (para. 0032).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of carbon fiber by varying, including lowering, the amount of pitch-based carbon fiber (B) in order to sufficiently impart a thermal conductivity property to the composition.  Since the pitch-based carbon fiber (B) range disclosed at para. 0037 Ishiwata et al. is merely preferred and exemplary, a person of ordinary skill in the art would have reasonably considering exploring and providing other amounts of pitch-based carbon fiber (B) in order to obtain a thermoplastic resin composition having a raised and/or sufficient thermal conductivity as compared to a thermoplastic resin composition lacking the component.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Ishiwata et al. fail to teach the composition further comprises an impact strength filler of spherical nanoparticles. 
However, Mapkar et al. teach a multifunctional composite material comprising a thermoplastic polymer matrix blended with additive filler materials to blend its thermal conductivity, stiffness, strength, etc. (abstract and para. 0030-0038).  Mapkar et al. teach providing spherical nano-additives including nanodiamonds, silica nanoparticles, and aluminum oxide nanoparticles to optimize the characteristics of the composite (para. 0033 and 0038; see also para. 0018, 0019, 0039, 0046, and 0047).  Mapkar et al. teaches an exemplary amount of the spherical nano-additive is 2 wt.% nanodiamonds (Tables II and III). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the spherical nano-additives taught by Mapkar et al. as an additive in the thermoplastic resin composition of Ishiwata et al. in order to obtain a thermoplastic resin/polymer matrix-based composite/composition having improved properties.  The selection and/or provision of spherical nano-additives, e.g., nanodiamonds, of Mapkar et al. in combination with the graphite of Ishiwata et al. read on the claimed limitation that the thermally conductive filler (graphite) and impact strength filler (nanodiamonds) are different. 
As to claims 3 and 21, Ishiwata et al. teach the concentration of the thermally conductive filler overlaps the claimed ranges of about 10-40 wt.% and about 15-20 wt.% (the content rate of graphite in the thermoplastic resin composition is 1-20 wt.%, para. 0041).
As to claim 4, the combination of Ishiwata et al. in view of Mapkar et al. meet the claimed concentration of the impact strength filler is from about 2-30 wt.% (Mapkar et al. teach an exemplary amount of the spherical nano-additive is 2 wt.% nanodiamonds, as described above). 
	As to claims 6 and 7, Ishiwata et al. teach the polymer matrix comprises polyolefin (thermoplastic resin A-2 used in the Examples is polyphenylene sulfide, para. 0110; thermoplastic resin A-3 used in the Examples is polypropylene resin, para. 0111; see also para. 0026-0028 disclosing polyamide 6 and polyamide 66).  
As to claim 8, Ishiwata et al. fail to teach the polymer matrix comprises at least 70 wt.% polyphenylene sulfide and less than 30 wt.% of polypropylene.  However, Ishiwata et al. further teaches the thermoplastic resin may include two or more kinds of thermoplastic resins including polyphenylene sulfide resin and polypropylene resin in view of their crystallinity and to sufficiently form molded bodies (para. 0026 and 0028).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Ishiwata et al. by providing a mixture of two thermoplastic resins, e.g., polyphenylene sulfide and polypropylene, and varying/adjusting the relative concentrations therein in order to obtain a thermoplastic blend in view of their crystallinity and sufficiency to form molded bodies of the disclosed composition.  
	As to claim 9, Ishiwata et al. teach the composition further comprises an electrically conductive filler comprising carbon fiber (the prior disclosed carbon fibers, e.g., the pitch-based carbon fibers (B) and/or the PAN-based carbon fibers (D), read on the claimed electrically conductive filler by double inclusion).
	As to claim 10, Ishiwata et al. teach the composition further comprises a filler comprising synthesized graphite (the prior disclosed graphite read on the claimed electrically conductive filler by double inclusion; artificial graphite is a preferred graphite, para. 0038-0040).  Note that the phrase the filler is “to promote formation of a 3-D network” is merely an intended use of the filler and is extended little patentable weight.  
	Alternatively regarding claim 10 and regarding claim 11, the combination of Ishiwata et al. in view of Mapkar et al. meets the claimed about 0.1-2 wt.% spherical nano-particles comprising nano-diamonds, fumed silica, nano-alumina, and fumed alumina since Mapkar et al. teaches providing spherical nano-additives including nanodiamonds, silica nanoparticles, and aluminum oxide nanoparticles to optimize the characteristics of the composite, especially nanodiamonds at an exemplary concentration of 2 wt.%, as described above.  
Furthermore, the combination of Ishiwata et al. in view of Mapkar et al. also meets the claimed 0.1-3 wt.% of polyhedral oligomeric silsesquioxane and/or about 0.1-10 wt.% of carbon nanotubes since Mapkar et al. also teach providing polyhedral oligomeric silsesquioxane “POSS” as a flow or dispersion additive (para. 0038) and tubular additives including carbon nanotubes to increase mechanical properties including stiffness, strength, electrical conductivity, and thermal conductivity (para. 0037).  See also Table III, which also contain exemplary amounts within the claimed ranges.  Even though Ishikawa et al. fail to teach the presence of polyhedral oligomeric silsesquioxane or carbon nanotubes, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the polyhedral oligomeric silsesquioxane or carbon nanotubes as taught by Mapkar et al. as additives in the thermoplastic resin composition of Ishiwata et al. in order to obtain a thermoplastic resin/polymer matrix-based composite/composition having improved properties.  This addition of Mapkar et al.’s carbon nanotubes to Ishiwata et al.’s composition alternatively read on the claimed electrically conductive filler comprising carbon nanotubes of claim 9 and impact strength filler comprising carbon nanotubes of claim 1. 
As to claim 12, the combination of Ishiwata et al. in view of Mapkar et al. meets the claimed limitation of the spherical nano-particles comprise nano-diamonds, fumed silica, nano-alumina, and fumed alumina, as described above. 
As to claim 13, Ishiwata et al. teach the thermally conductive filler comprises synthesized graphite, as described above. 
As to claim 14, the combination of Ishiwata et al. in view of Mapkar et al. meets the claimed impact strength filler comprising spherical nano-particles, as described above.
	As to claim 15, Ishiwata et al. teach the carbon fiber comprises chopped carbon fiber (para. 0033).
As to claim 16, Ishiwata et al. teach the thermal conductivity of the composition is at least 0.5 W/m-K (see para. 0063 and Table 2).  
	As to claim 17, Ishiwata et al. teach the impact strength of the composition is at least 7 kJ/m2 (see para. 0085-0086 and Table 2).
	As to claim 18, Ishiwata et al. teach the tensile strength of the composition is at least 40 MPa (see para. 0088 and Table 2).  
	As to claim 19, the compositions of Ishiwata et al. correspond to thermoplastic resin compositions comprising 39-69 wt.% of a thermoplastic resin (para. 0028) and the remainder of components generally comprising carbon fibers and graphite that also function as electrically conductive fillers (para. 0030-0032 and 0037-0042).  The compositions of the reference are construed as inherently containing the recited volume resistivity of the composition is no more than about 10 ohm-cm since the compositions comprise substantial amounts of electrically conductive filler dispersed in a thermoplastic resin.  
In the event Ishiwata et al. fail to directly meet the limitations of claim 19, the claimed volume resistivity of the composition being no more than about 10 ohm-cm is alternatively obvious over the teachings of the reference.  
At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed volume resistivity would flow naturally from the teachings of Ishiwata et al. because the reference teaches the inclusion of several fillers that function as electrically conductive fillers as well as the selection of various species therein and the varying of their relative content in the composition (see the pitch-based carbon fibers at para. 0029-0037, the graphite at para. 0038-0042, the PAN-based carbon fiber at para. 0043-0050, and additional additives, e.g., carbon black, at para. 0051-0052). 
	As to claim 20, Ishiwata teaches the total filler weight is less than about 50 wt.% (described above; see also Table 1 and para. 0028-0032 and 0037-0042 indicating the compositions comprise 39-69 wt.% of a thermoplastic resin and the remainder of components, i.e., 31-61 wt.%, generally comprise carbon fibers and graphite).
	Note, a person of ordinary skill in the art would reasonably expect the combination of Ishiwata et al. in view of Mapkar et al. to not substantially affect the conductivity/strength properties and total filler weight as cited/relied upon regarding claims 15-20, above, since both references are similarly drawn to thermally conductive polymer-based compositions that may be filled with thermally and electrically conductive fillers having improved or excellent mechanical characteristics of stiffness and tensile/impact strength.  Further note, the additives taught by Mapkar et al. provided to Ishiwata et al.’s composition are of low concentration such that the total filler weight would remain within (or at least overlap) the claimed range of less than about 50 wt.%. 
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s request to hold the double patenting rejection(s) in abeyance, such as, a terminal disclaimer to the pending non-statutory double patenting rejections over the claims of U.S. Patent No. 10,435,539, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant’s arguments with respect to the 102 rejection over Mapkar et al. (US 2016/0090469) have been considered but are moot because the arguments do not apply to the reference as it applied and used in the current rejection.  The reference is presently applied under 103 rather than 102.  Applicant argues the previously cited Example 3 contains 30 wt.% of carbon fiber and no graphite, which fails to meet the claimed thermally conductive filler comprising graphite and tensile strength filler comprising carbon fiber having high thermal conductivity and a concentration from about 2.5 to about 15 wt.%.  In response, Mapkar et al. meet these limitations under an obviousness rationale.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitations are obvious and encompassed by the teachings of Mapkar et al. because the reference further teach the inclusion of graphite as the reference’s “at least one non-spherical nano additive” (para. 0004 and 0032) and the carbon fiber as the reference’s “micro-additive” is present in an amount of from about 5-35 wt.% of the composition which overlaps the claimed range (para. 0004 and 0034).  In other words, the inclusion of graphite, which meets the claimed thermally conductive filler, is an express teaching of the reference and the amount of carbon fiber overlaps the claimed range of tensile strength filler.  Mapkar et al. also teach the carbon fiber improves thermal conductivity of the composition as compared to the polymer matrix alone (Fig. 12 showing addition of carbon fiber to Nylon 12 has higher thermal conductivity to Nylon 12 alone), which reads on the claimed limitation the carbon fiber has high thermal conductivity; see also Tables III and IV. 
Regarding the 103 rejection over Ishiwata et al. (WO 2017/065009 A1 / US 2018/0223054) in view of Mapkar et al. (US 2016/0090469) Applicant argues Ishiwata et al. disclose incorporating carbon fiber at 30% or more by mass and thus fails to teach or suggest the claimed tensile strength filler comprising carbon fiber having high thermal conductivity and a concentration from about 2.5% to about 15 wt.%.  In response, Ishiwata et al. meet the limitation as amended under an obviousness rationale.  Although Ishiwata et al. fail to explicitly teach the claimed amount of tensile strength filler comprising carbon fiber having high thermal conductivity of about 2.5-15 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Ishiwata et al. because the reference teach the exemplary amount of the pitch-based carbon fiber (B) in the reference is merely a preferred range (see para. 0037 stating, “The content rate of the pitch-based carbon fiber (B) in the thermoplastic resin composition is preferably 30% by mass or more and 60% by mass or less,”) and does not constitute a teaching away from the broader disclosure of the reference, which teaches providing the pitch-based carbon fiber (B) in the composition in order to impart thermal conductivity into the composition while having a high modulus of elasticity and low coefficient of thermal expansion (para. 0032).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of carbon fiber by varying, including lowering, the amount of pitch-based carbon fiber (B) in order to sufficiently impart a thermal conductivity property to the composition.  Since the pitch-based carbon fiber (B) range disclosed at para. 0037 Ishiwata et al. is merely preferred and exemplary, a person of ordinary skill in the art would have reasonably considering exploring and providing other amounts of pitch-based carbon fiber (B) in order to obtain a thermoplastic resin composition having a raised and/or sufficient thermal conductivity as compared to a thermoplastic resin composition lacking the component.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
	Based on the foregoing, the claims fail to patentably distinguish over the references of record.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 12, 2022